Citation Nr: 0119340	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1997, for a grant of nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
13, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted nonservice-connected 
pension benefits, effective from September 2, 1997.  The 
veteran disagreed with the effective date assigned, and this 
appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's reopened claim of entitlement to 
nonservice-connected pension benefits was received on March 
31, 1994, and continuously prosecuted thereafter.  

3.  In February 2000, the RO granted nonservice-connected 
pension benefits, effective from September 2, 1997.  

4.  It is not shown that in the year prior to the receipt of 
his reopened claim for pension on March 31, 1994, the veteran 
was both permanently and totally disabled and prevented by a 
disability from applying for pension for a period of at least 
30 days beginning on the date on which he became permanently 
and totally disabled.  

5.  The veteran was unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
that were innocently acquired and were likely to be permanent 
when he was seen in the VA outpatient clinic on February 27, 
1997, but not before.  


CONCLUSION OF LAW

The criteria for an effective date of February 27, 1997, for 
a grant of nonservice-connected pension benefits have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 3.340, 3.342, 3.400, 4.15, 4.17 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the effective date for 
the grant of nonservice-connected pension benefits should be 
even with the date of receipt of his claim for this benefit 
on June 23, 1995.  He maintains that the severity of his 
nonservice-connected disabilities was the same then as the 
effective date established for the grant of the benefit and 
that he was unemployable by the time his claim was received.  

The record shows that the veteran's original claim for 
nonservice-connected pension benefits was received in April 
1980 and denied by an unappealed rating decision dated in 
July 1980.  He reopened his claim for this benefit in May 
1990, but his claim was denied by the RO in January 1991.  
That determination was upheld by the Board in a decision 
dated in July 1991.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (then 
known as the Court of Veterans Appeals), but proceedings were 
stayed in that court pending resolution of a motion for 
reconsideration, which was denied by the Board in August 
1992.  In November 1992, the veteran's appeal was dismissed 
by the Court of Veterans Appeals for failure to prosecute the 
appeal.  The underlying decision of the Board therefore 
became final based on the evidence then of record.  
38 U.S.C.A. §§ 7103, 7104, 7266(a) (West 1991 & Supp. 2000).  

The veteran reopened his claim for nonservice-connected 
pension on March 31, 1994.  However, the claim was denied by 
a rating decision dated in August 1994.  The veteran was 
informed of this determination and of his appellate rights in 
September 1994 but chose to submit another Income-Net Worth 
and Employment Statement (VA Form 21-527), which was received 
on June 23, 1995.  A rating decision dated in July 1995 again 
denied the claim for nonservice-connected pension.  The 
veteran's notice of disagreement with this decision was 
received later in July, and he perfected a timely appeal of 
the determination.  In August 1998, the Board remanded the 
claim to the RO for additional development.  Following the 
requested development, the RO in February 2000 granted 
nonservice-connected pension benefits, effective from 
September 2, 1997.  

The veteran's June 1995 net worth statement must be viewed as 
either expressing disagreement with the August 1994 decision, 
or as new and material evidence received within the appeal 
period following the August 1994 decision.  Muehl v. West, 13 
Vet App 159 (1999).  In any event, the record shows that the 
veteran had a pending claim for nonservice-connected pension 
benefits as of March 31, 1994, which was continuously 
prosecuted thereafter.  

Except as otherwise provided in chapter 51 of title 38 of the 
United States Code, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a).  

Under the provisions of 38 U.S.C.A. § 5110(b)(3), however, 
the effective date of an award of disability pension to a 
veteran described in subparagraph (B) of § 5110(b)(3) is the 
date of application or the date on which the veteran became 
permanently and totally disabled, if the veteran applies for 
a retroactive award within one year from such date, whichever 
is to the advantage of the veteran.  38 U.S.C.A. § 
5110(b)(3)(A).  A veteran referred to in subparagraph (A) of 
§ 5110(b)(3) is a veteran who is permanently and totally 
disabled and who is prevented by a disability from applying 
for pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  38 U.S.C.A. § 5110(b)(3)(B).  See Wilson v. Brown, 
5 Vet. App. 103 (1993), 38 C.F.R. § 3.400(b)(1)(ii) 
(implementing the statute).  

There is no persuasive evidence that in the year prior to the 
receipt of his reopened claim for pension on March 31, 1994, 
the veteran was both permanently and totally disabled and 
prevented by a disability from applying for pension for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled.  The veteran has not 
made such a contention.  He has merely asserted that his 
disability picture was the same prior to prior to September 
1997 as it was after.  Accordingly, the general provisions of 
38 U.S.C.A. § 5110(a) are for application.  

The question on this appeal, then, is whether at any time 
following the receipt of his reopened claim, and prior to 
September 2, 1997, the veteran was shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities that were likely to be permanent.  See 
38 C.F.R. § 4.17.  

Under the provisions of 38 U.S.C.A. § 1521, nonservice-
connected pension benefits are payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of the veteran's willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment that is sufficient to render it impossible for the 
"average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Schedule for Rating Disabilities (rating schedule).  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
has a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, nonservice-
connected disabilities are evaluated under the same criteria 
as service connected disabilities.  Individual evaluations 
are then combined pursuant to the Combined Ratings Table set 
forth in 38 C.F.R. § 4.25 (2000).  Permanent and total 
disability ratings for pension purposes may also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502(a), 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice connected disabilities prior to 
September 2, 1997, is warranted in order to determine whether 
the "average person" standard was met.  

Low back disability with S-1 radiculopathy

Electromyographic (EMG) studies performed by VA in March 1992 
revealed findings compatible with S-1 radiculopathy.  

When seen in the VA neurology clinic in January 1994, the 
veteran complained of his legs giving out due to pain.  A 
history of back pain was noted.  On examination, he had full 
motor strength in the upper extremities, and 3/5 motor 
strength in the lower extremities proximally, and 4/5 
distally, with give-way weakness after an initial good 
effort.  There was decreased sensation to pinprick in a 
glove/stocking distribution.  The veteran indicated that he 
was unable to stand due to pain.  The assessment was chronic 
low back pain with the only abnormality being in the muscle 
on EMG.  The examiner remarked that the veteran emphatically 
requested narcotics for pain but that no narcotics were to be 
prescribed.  

When the veteran underwent a VA examination on May 31, 1996, 
he complained of pain in both legs increased with long 
periods of standing.  He also complained of low back pain and 
left arm pain.  On examination, his height was 6 feet 5 
inches, and his weight was 204 pounds.  He was well developed 
and well nourished.  His carriage and posture were normal, 
but he had a severe left-sided limp.  Although mild 
paraspinous muscle spasm was noted in the back, the veteran 
did not have decreased range of motion in his lumbar spine.  
X-rays of the lumbosacral spine showed no bony abnormality.  

The Board finds that prior to September 2, 1997, the 
veteran's low back disorder warranted a 10 percent rating 
under Diagnostic Code 5295 for characteristic pain on motion.  
However, a higher rating under that diagnostic code or 
Diagnostic Code 5292 was not warranted in the absence of 
limitation of motion of the lumbar spine.  

The Board also finds that the S-1 radiculopathy warranted a 
separate 20 percent evaluation under Diagnostic Code 8521 for 
moderate incomplete paralysis of the sciatic nerve.  A higher 
evaluation was not warranted under this diagnostic code 
because the remainder of the pathology of the lower 
extremities was reasonably attributable to other pathology.  

Degenerative joint disease of the left elbow

VA X-rays of the "right" forearm on October 22, 1995, 
showed an old healed fracture of the ulna with no other 
abnormality noted.  

When examined by VA in May 1996, the veteran had left elbow 
extension to 30 degrees and elbow flexion to 70 degrees.  
Normal flexion of the elbow is from zero degrees (arm at the 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  38 C.F.R. § 4.71, Plate I (2000).  X-
rays of the left elbow showed an old healed fracture of the 
distal end of the humerus with mild degenerative joint 
disease of the elbow joint.  

Traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2000).  Degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

The record shows that the veteran's dominant upper extremity 
is his right.  Under Diagnostic Code 5207, limitation of 
extension of the forearm to 30 degrees is noncompensably 
disabling.  However, limitation of flexion of the non-
dominant forearm to 70 degrees warrants a 20 percent 
evaluation under Diagnostic Code 5206.  

Degenerative joint disease of the left knee joint

The record shows that prior to September 2, 1997, the 
veteran's left knee disability was no more than 10 percent 
disabling.  VA X-rays of the knees on May 31, 1996, showed 
old healed fractures of the distal end of the tibia on the 
left with mild degenerative joint disease in the left knee 
joint.  However, he had left knee extension to 5 degrees and 
flexion to 90 degrees.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2000).  He had positive 
crepitus that was palpable and audible on both flexion and 
extension of the left knee, which was consistent with the 
arthritis visualized in the joint.  Although the veteran 
exhibited noncompensable limitation of left knee motion, 38 
C.F.R. § 4.71a, diagnostic codes 5260, 5261 (2000), a 10 
percent evaluation is for application because of the presence 
of arthritis in a major joint established by X-ray findings.  
See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003 (2000).  
Although the veteran had significant pain in his lower 
extremities, it is not shown that the pain resulted in 
functional impairment such as to more nearly approximate the 
criteria for a compensable rating under diagnostic codes 5260 
and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, there was no showing of instability in the left 
knee joint itself such as to warrant a separate compensable 
rating for left knee disability under Diagnostic Code 5257. 
Accordingly, separate compensable evaluations under 
Diagnostic Code 5003 for arthritis and Diagnostic Code 5257 
for knee instability are not warranted because additional 
disability is not demonstrated.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998).  

The record also shows that the veteran had a severe left-
sided limp.  In view of the severe fracture initially 
sustained and the evident residuals therefrom, the Board 
finds that prior to September 2, 1997, a separate 10 percent 
rating was warranted for slight knee disability under 
Diagnostic Code 5262.  

Right knee disability

On VA examination on May 31, 1996, the veteran had right knee 
extension to zero degrees and flexion to 120 degrees.  He had 
positive crepitus that was palpable and audible on both 
flexion and extension of the right knee.  However, X-rays of 
the right knee showed an old healed fracture of the proximal 
end of the tibia and fibula.  Although the veteran exhibited 
noncompensable limitation of right knee motion under 
Diagnostic Code 5260, a 10 percent evaluation is not for 
application under Diagnostic Code 5003 because the presence 
of arthritis in a major joint was not established by X-ray 
findings.  Moreover, there is no persuasive showing of 
instability in the right knee joint such as to warrant a 
compensable rating under Diagnostic Code 5257.  Under the 
rating schedule, however, a 10 percent evaluation is 
warranted where malunion of the tibia and fibula produces 
slight knee or ankle disability.  38 C.F.R. §  4.71a, 
Diagnostic Code 5262.  The record indicates that the veteran 
had pain and functional impairment in the right knee that was 
equal to slight knee impairment under Diagnostic Code 5262, 
thus warranting a 10 percent evaluation prior to September 2, 
1997.  

History of schizophrenia, chronic undifferentiated type

The May 1996 VA examination was negative for complaints or 
findings of psychiatric or personality disorder.  The veteran 
was felt to be competent to handle his own financial affairs.  
As indicated above, the veteran's psychiatric problems appear 
to have been relatively quiescent in the years following the 
filing of his reopened claim in March 1994, except for his 
alcohol abuse, which, as noted, was not attributed by any 
treating physician to an organic or mental disorder.  

Under the rating formula for mental disorders that was in 
effect prior to November 7, 1996, a noncompensable rating was 
warranted for schizophrenia, undifferentiated type, under 
Diagnostic Code 9204 where the psychosis was in full 
remission.  A 10 percent evaluation was warranted where there 
was mild impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9204 (effective prior to 
November 7, 1996).  Although poor contact with other human 
beings may be indicative of emotional illness, social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996).  

A noncompensable rating for schizophrenia, undifferentiated 
type, under Diagnostic Code 9204, as amended, contemplates a 
mental condition that has been formally diagnosed but where 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms that are controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9204.  

Although the veteran's psychiatric disorder prior to 
September 2, 1997, was essentially in remission, this appears 
to have been due in part to a regimen of psychotropic 
medication that he had taken over the years.  Although his 
primary alcoholism was undoubtedly his principal problem, the 
Board finds that a 10 percent rating was warranted under 
Diagnostic Code 9204 for mild social and industrial 
impairment requiring continuous medication.  

Status post fracture of the right scapula

The record shows that X-rays taken of the right shoulder in 
1990, shortly after the motor vehicle accident in that year, 
showed a comminuted fracture of the right scapula with the 
proximal humerus intact.  X-rays of the right shoulder on VA 
examination in May 1996 visualized a radial lucency in the 
scapula that was due to thinness of the scapular body rather 
than to pathology; no other bony abnormality was noted.  The 
pertinent clinical diagnosis was status post motor vehicle 
accident with multiple fractures and sequelae, including 
right clavicular fracture.  Although range of motion testing 
of the right shoulder does not appear to have been 
accomplished, the record prior to September 2, 1997, does not 
show significant restriction of the major upper extremity.  
There does not appear to have been sufficient limitation of 
right arm motion - motion limited to shoulder level - such as 
to warrant the minimum compensable rating of 20 percent under 
Diagnostic Code 5201 of the rating schedule.  See 38 C.F.R. § 
4.31 (2000) (In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.)  

A compensable rating under Diagnostic Code 5203 for 
impairment of the clavicle or scapula requires a showing of 
malunion, nonunion, or dislocation, but these impairments 
were not visualized on the X-rays taken in May 1996.  Thus, a 
noncompensable rating was warranted under Diagnostic Code 
5203 because even the minimal impairment necessary for a 
compensable rating was not demonstrated.  38 C.F.R. § 4.31.  

History of tuberculosis

On examination by VA in May 1996, the veteran's respiratory 
examination was unremarkable, although a history of 
tuberculosis was noted.  As noted above, chest X-rays showed 
an irregular opacity in both upper lobes that gave the 
appearance of residuals of an old granulomatous disease, but 
activity could not be excluded.  However, subsequent medical 
treatment reports do not show the reactivation or recurrence 
of the tuberculosis initially treated in 1993 and 1994.  The 
diagnoses in May 1996 included a history of tobacco abuse and 
a history of heavy alcohol abuse.  The examiner remarked that 
"[t]he alcohol use resulted in his assault as per medical 
records."  

Although any chronic active pulmonary tuberculosis is 100 
percent disabling for compensation purposes if initially 
evaluated after August 19, 1968, a different rule applies 
with respect to entitlement to nonservice-connected pension.  
38 C.F.R. § 4.97, Diagnostic Code 6730 and Note (2000).  

Active pulmonary tuberculosis will be considered permanently 
and totally disabling for nonservice-connected pension 
purposes in the following circumstances:  

(a) Associated with active tuberculosis involving other 
than the respiratory system.  

(b) With severe associated symptoms or with extensive 
cavity formation.  

(c) Reactivated cases, generally.  

(d) With advancement of lesions on successive 
examinations or while under treatment.  

(e) Without retrogression of lesions or other evidence 
of material improvement at the end of six months of 
hospitalization or without change of diagnosis from 
"active" at the end of 12 months of hospitalization.  
Material improvement means lessening or absence of 
clinical symptoms, and X-ray findings of a stationary or 
retrogressive lesion.  

The foregoing rule is unchanged from that in effect prior to 
October 7, 1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6731, 
and Note (1996).  

None of the foregoing conditions is applicable in this case, 
except for the possibility of a reactivated case of pulmonary 
tuberculosis suggested by the chest X-rays of May 1996.  
However, subsequent examinations and treatment did not 
confirm the presence of active disease.  It follows that the 
pulmonary tuberculosis was noncompensably disabling for 
pension purposes during all times material to the issue on 
appeal because it was not shown to have been a permanent 
condition in its active state.  

Scars of the lower extremities

The record shows that the veteran had scars on both tibias 
where he had compound fractures when he was examined by VA in 
May 1996.  These scars were described as superficial with 
minimal depression and minimal disfiguration.  There is no 
evidence prior to September 2, 1997, that the lower extremity 
scars were poorly nourished with repeated ulceration such as 
to warrant a 10 percent evaluation under Diagnostic Code 
7803.  Nor were the scars shown to be tender and painful on 
objective demonstration such as to warrant a 10 percent 
evaluation under Diagnostic Code 7804.  

The record also shows that the veteran sustained a gunshot 
wound of the left thigh in April 1990 (prior to the motor 
vehicle accident later that month) and that he was 
hospitalized by VA for two days as a result.  The entrance 
wound was on the anterior lateral aspect of the left upper 
thigh; there was no apparent exit wound.  X-rays revealed 
that the veteran had three bullets in his left thigh:  one 
small caliber bullet near the femoral head, one bullet that 
had shattered near the femoral shaft, and one large caliber 
bullet in the medial aspect of the soft tissue.  The veteran 
reported that he had sustained two previous gunshot wounds to 
his leg.  During his brief hospitalization, he underwent a 
left leg arteriogram that showed no evidence of arterial 
injury.  He was also found to be neurologically intact and 
was felt to be ready for discharge the day following the 
arteriogram.  The discharge diagnosis was gunshot wound of 
the left leg.  

The Board observes that the gunshot wound does not appear to 
have resulted in any significant residual disability, except 
perhaps to the extent that any such disability is masked by 
the lower extremity injuries sustained later the same month 
when the veteran was hit by a motor vehicle.  

Although it was reported that the veteran had a traumatic 
cataract, ectopia lentis, and iris recession due to trauma to 
the right side of his head when seen in the VA optometry 
clinic in October 1990, complaints or findings of an eye 
disability were not now shown when he was examined by VA on 
May 31, 1996.  

Based on the foregoing ratings, the veteran's combined 
nonservice-connected evaluation prior to September 2, 1997, 
was 60 percent under the Combined Ratings Table.  The 
combined nonservice-connected evaluation prior to September 
2, 1997, did not meet the percentage requirements of 38 
C.F.R. §  4.16(a), as required for pension purposes by 38 
C.F.R. §  4.17, because his combined evaluation for all 
disabilities of the orthopedic system - which must be 
considered as one disability under 38 C.F.R. § 4.16(a)(3) - 
was 60 percent, which, when combined with the 10 percent 
rating for his psychiatric disorder, did not result in a 
nonservice-connected combined evaluation greater than 60 
percent.  See 38 C.F.R. §  4.25.  

Although the veteran did not qualify for permanent and total 
disability under the applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
could have been granted prior to September 2, 1997, on an 
extraschedular basis if the veteran was subjectively found to 
have been unemployable by reason of his disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).  

The record shows that the veteran was born in August 1943.  
His claim for pension benefits, received in May 1990, 
indicates that he had a year of college education and five 
years of occupational experience as a steelworker.  In his 
reopened claim for pension received in March 1994, however, 
the veteran indicates that he had a high school education, 
some training in computers, and occupational experience as a 
truck driver.  He reported that he had become totally 
disabled in April 1990.  

The record further shows that in late April 1990, the veteran 
was struck by a motor vehicle while crossing a street.  He 
sustained multiple injuries, including an open right tibial 
fracture and closed left tibia and fibula fracture, as well 
as a right scapula fracture.  An Administrative Decision 
dated in October 1990 found that the injuries he sustained in 
April 1990 were not due to his own willful misconduct.  The 
record shows that he was hospitalized by VA in October and 
November 1990 for rehabilitation of his fractures.  His chief 
complaint at that time was that he had had difficulty walking 
since the motor vehicle accident.  

This complaint was not without point.  The X-rays taken at 
the time of the motor vehicle accident, and in the several 
months thereafter, showed comminuted fractures of the tibia 
and fibula on the right and of the tibia on the left, with 
better alignment noted on the left.  The X-rays also showed a 
comminuted fracture of the right scapula with the proximal 
humerus intact.  By the time he was discharged from VA 
physical rehabilitation program in November 1990, he was able 
to ambulate on crutches.  

VA treatment reports for the years following the motor 
vehicle accident in April 1990 show that the veteran was seen 
on numerous occasions for complaints that usually focused on 
chronic pain affecting his shoulder, legs and low back.  He 
was treated with various pain medications and was noted to 
suffer from chronic lower back and leg pain when hospitalized 
by VA in December 1993.  It was then reported that he had "a 
very manipulative personality and is always demanding 
narcotic pain medication."  

In addition, the record is replete with treatment reports 
showing that the veteran was often intoxicated or had 
recently abused alcohol, was as a consequence abusive to 
treating personnel, and was often uncooperative with a 
treatment regimen or was indifferent to attempts to have him 
undergo physical therapy for rehabilitation of his various 
orthopedic disabilities.  He was also treated on numerous 
occasions for injuries received from assaults that, while not 
shown to have been precipitated by the veteran, nevertheless 
often seem to have occurred when he was intoxicated.  For 
example, the veteran was seen at a VA outpatient clinic in 
December 1994 for a complaint of severe left arm pain.  It 
was reported that he had been assaulted the previous evening, 
when he was struck on the left arm with a metal pipe.  It was 
also reported that the veteran was currently in custody for 
public intoxication and disorderly conduct.  The veteran in 
fact sustained a comminuted fracture of the distal left 
humerus for which he was casted and underwent physical 
therapy.  

When seen by VA on December 4, 1994, for his left arm 
fracture, X-rays showed a severely comminuted fracture of the 
distal shaft of the humerus with lateral displacement in the 
posterior and medial angulation of the distal fragments that 
did not appear to extend to the articular surface.  Marked 
associated soft tissue swelling was seen.  Chest X-rays 
showed that the heart size was normal and that the lungs were 
clear bilaterally.  X-rays of the left humerus on December 8, 
1994, showed a large butterfly fragment in the anteromedial 
aspect of the fracture site with positional change of the 
proximal portion of the distal third of the humerus.  An 
abortive synostosis between the proximal third of the radius 
and ulna was also seen with findings indicating 
pseudoarticulation.  X-rays on December 15, 1994, showed a 
comminuted fracture of the left distal humerus with some 
rotation and posterior displacement of the major distal 
fragment.  X-rays of the left humerus on January 5, 1995, 
showed callus formation had developed since the previous 
examination indicative of healing.  X-rays in April 1995 
visualized a healing fracture of the distal end of the left 
humerus.  Although VA X-rays in June 1995 showed a healing 
fracture of the distal end of the left humerus, radiolucency 
within the fracture site associated with soft tissue swelling 
suggested the presence of osteomyelitis.  

When seen in a VA physical therapy consultation on June 30, 
1995, it was reported that the veteran had arrived an hour 
late for his scheduled appointment and that, though he 
claimed he was under the influence of pain medication, he 
smelled of alcohol.  His speech was pressured and somewhat 
unintelligible.  He appeared to be angered over how he had 
been treated by the VA system and spoke very rudely to the 
therapist.  It was further reported that the veteran had 
refused to perform active range of motion exercises for his 
right elbow and shoulder.  No further follow-up was 
recommended at that time due to the veteran's refusal to 
participate.  

The record also shows that the veteran was hospitalized by VA 
on two occasions in 1980 for chronic undifferentiated 
schizophrenia, which was felt to be in partial remission, and 
for habitual excessive drinking.  However, psychological 
testing on the first admission from January to April 1980 did 
not associate the veteran's drinking with his psychiatric 
disorder; rather, it was felt that the test data suggested 
that the veteran "may have what is termed an 'addictive 
personality.'"  Treatment with medication led to the 
improvement of his psychiatric state, and he was felt ready 
to resume gainful employment following discharge.  By the 
time of his examination by VA on May 31, 1996, his 
psychiatric state was felt to be normal.  On VA psychiatric 
examination in July 1999, a history of psychotic symptoms, 
which were felt to be resolved, was diagnosed on Axis I.  
Although the veteran denied abusing alcohol, the examiner 
noted that there was medical record documentation of alcohol 
abuse despite the denial.  

Indeed, when seen in the VA psychiatry clinic as recently as 
July 9, 1998, it was reported that the veteran had entered 
the emergency room the previous evening and behaved as if he 
were highly intoxicated.  It was further reported that the 
following morning, some 14 hours later, his blood alcohol 
level was 167 mg/percent.  It was further reported that he 
had been restrained due to aggression toward the staff.  It 
was recommended that the restraints be continued until his 
blood alcohol level decreased to a much lower level.  

The record also shows that the veteran had a positive 
purified protein derivative (PPD) test when hospitalized by 
VA in May 1990 and that by December 1993, he was hospitalized 
for treatment of pulmonary tuberculosis and alcoholism.  On 
VA examination on May 31, 1996, chest X-rays showed an 
irregular opacity in both upper lobes that gave the 
appearance of residuals of an old granulomatous disease, but 
activity could not be excluded.  However, only a history of 
tuberculosis was diagnosed, although it was also noted that 
the veteran had indicated that he had undergone 12 months of 
INH therapy.  On a VA respiratory examination in July 1999, a 
history of tuberculosis was again diagnosed "with one year 
[of] treatment in 1993 and 1994, presently inactive."  

The record contains the letter of the chief of the Infectious 
Disease Section of the VA Medical Center (VAMC), Birmingham, 
Alabama, dated in April 1994, to the Communicable Disease 
Section of the county health department.  This letter 
indicates that the veteran had received a one-month supply of 
anti-tuberculous medicine when he was discharged from the VA 
hospital on December 18, 1993, but that anti-tuberculous 
medications mailed to him on January 4, 1994, and January 31, 
1994, had been returned to the VA pharmacy unclaimed.  
However, medications were picked up at the outpatient 
pharmacy on March 11, 1994.  It was stated that the veteran 
was not being followed in the outpatient clinic for 
tuberculosis, and it was recommended that his tuberculosis 
treatment be closely supervised and monitored by the county 
health department.  

Despite the fact that the tuberculosis later became inactive, 
it is apparent that the veteran was under active treatment 
for tuberculosis when his reopened claim for nonservice-
connected pension benefits was received on March 31, 1994.  
Under the rating criteria for evaluating respiratory 
disorders, the veteran's pulmonary tuberculosis did not meet 
any of the quite specific criteria for a finding that he was 
permanently and totally disabled for pension purposes as a 
consequence of his active tuberculosis.  It is apparent that 
the rating criteria regarding entitlement to nonservice-
connected pension for active tuberculosis are significantly 
restrictive because they are concerned with the lack of 
permanence in the tuberculous condition if it is arrested by 
therapy and becomes inactive, as happened in this case.  

It is also significant that the veteran's last 
hospitalization for his psychosis was in 1980 and that the 
record does not reflect any significant psychiatric symptoms 
during the prosecution of his reopened claim, except for his 
alcohol abuse, which does not appear to have been secondary 
to any organic or psychiatric disorder.  Rather, the medical 
evidence indicates that the veteran's alcohol abuse was and 
is a primary disorder.  The veteran's alcohol abuse could not 
serve as a basis for awarding pension benefits.  Disability 
resulting from the use of an intoxicant to enjoy its 
intoxicating effects is considered to be willful misconduct.  
38 C.F.R. § 3.342(a) (2000).  Pension cannot be granted on 
the basis of disability resulting from willful misconduct.  
38 C.F.R. § 3.342(a) (2000).  The above discussion should 
make clear that a major portion of the veteran's disability, 
as shown by the treatment records, during the period from 
March 1994 to February 1997 was related to his alcohol abuse.

Disabilities causing unemployability for pension purposes 
must be innocently acquired.  

In addition to active tuberculosis, the veteran was 
undergoing treatment for residuals of his musculoskeletal 
injuries, mostly resulting from his April 1990 motor vehicle 
accident, when his reopened claim was received in March 1994.  
His treatment mostly consisted of various attempts to manage 
the chronic pain resulting from his orthopedic injuries and 
to rehabilitate the veteran.  However, his orthopedic 
disabilities and other diagnosed disorders did not combine to 
render the veteran unemployable at the time of the receipt of 
his reopened claim or until much later.  Under the facts of 
this case, an award of disability pension may not be made 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  

Although the effective date of the nonservice-connected 
pension was established as September 2, 1997, the record 
indicates that the veteran failed to report for a VA primary 
care clinic appointment on that date.  

However, when seen in the VA outpatient clinic on February 
27, 1997, the veteran complained of pain in his back and legs 
and said that when he got up in the morning, his back had a 
"catch" and his legs hurt and that sometimes his feet would 
swell.  He was taking multiple medications for his various 
disabilities.  It was reported that medications, except 
Percocet, did not help his backache.  He had sciatica and 
complained of lower extremity pain and edema.  He had clear 
bilateral breath sounds on examination of his respiratory 
system.  The veteran claimed that he had suffered a "nervous 
breakdown" after his spouse left him.  It was planned to 
refer him to rehabilitation for his pain complaints.  

The Board finds that entitlement was shown when the veteran 
was seen by VA on February 27, 1997, but not earlier.  It was 
then that his combined disabilities were shown to be in an 
increasing state of severity, as contrasted with the findings 
on the VA examination of the previous May, when his 
disabilities, although not insignificant, were in some 
measure static.  By the following February, the medical 
evidence, when viewed in the light of the veteran's age, 
education, and occupational experience, showed him to be 
unemployable for pension purposes since his physical and 
mental states had declined to the point that permanent 
disability was shown.  The Board observes that prior thereto, 
the primary factor precluding a finding of entitlement to 
nonservice-connected pension was the permanent severity of 
his various disabilities.  As the law clearly indicates, the 
claimant may only be considered to be permanently and totally 
disabled for pension purposes if he is unemployable "as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person."  38 U.S.C.A. § 
1502(a).  As such permanence is not demonstrated prior to 
February 27, 1997, an effective date for nonservice-connected 
pension earlier than that established herein is not 
warranted.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case issued in August 2000 
of the provisions of law applicable in this case and of the 
basis for the decision reached by the RO, from which this 
appeal was taken.  

It bears emphasis that the Veterans Claims Assistance Act of 
2000 was expressly intended to overturn a decision of the 
Court of Appeals for Veterans Claims that dealt with original 
service connection claims (Morton).  The decision in this 
appeal, unlike Morton, addresses only the correct effective 
date for an award of nonservice-connected pension benefits.  
There is no indication that there is evidence that could be 
secured that would alter in the least the record upon which 
this appeal turns.  The veteran himself argues only that his 
disability picture was essentially unchanged on September 2, 
1997, from the date of receipt of his reopened claim.  The 
medical evidence, which is extensive, contradicts this 
assertion.  

The Board therefore finds that, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  


ORDER

An effective date of February 27, 1997, for a grant of 
nonservice-connected pension benefits is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

